Citation Nr: 1804020	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-12 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a disability of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran joined the Army Reserve in December 1985 and was discharged in March 1993.  Her service included a period of Active Duty for Training (ACDUTRA) between June 1986 and September 1986.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that decision, the RO denied the Veteran's claim for service-connected disability compensation for a knee disability.  The Veteran timely appealed that decision.

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to its duty to assist the Veteran in obtaining evidence potentially relevant to her claim, the AOJ invited her to identify, and authorize VA to obtain, copies of medical records from any medical providers who treated her left knee.  In response, the Veteran identified four medical providers and provided written authorization for VA to obtain records from each of them.  

The AOJ mailed letters to all four medical providers, and eventually received records from three of them.  Efforts to obtain records from the fourth provider - Dr. R.Y. of the Foot and Ankle Center of Redmond, Washington - were not successful.   The AOJ mailed a follow-up request and, on a copy of that request, there is a handwritten note, which indicates that the patient is no longer a patient of the practice and that the requested records could not be found because they were too old.

According to 38 C.F.R. § 3.159(e) (2017), when VA makes reasonable efforts to obtain relevant non-Federal records, but is unable to do so, it must provide the claimant with written or oral notice of that fact.  It is not clear whether the AOJ notified the Veteran that it was unable to obtain records from Dr. R.Y.  This omission is potentially significant, because the Veteran, in her hearing testimony, told the undersigned that Dr. R.Y. made statements to her indicating that, due to an in-service injury to her left knee, the Veteran had a tendency to favor one leg over another, making her left knee more vulnerable to injuries.  

Notifying the Veteran that Dr. R.Y.'s records were not found could potentially be useful to the Veteran.  If she was expecting that the Board would be able to make such a finding on the strength of his records, she may now seek to obtain a letter from him directly or, if that is not feasible, to obtain similar medical opinion evidence from another source.  

On remand, the AOJ should also obtain a new medical opinion concerning the probability of a relationship between a documented injury to the Veteran's left knee in 1986, during her period of ACDUTRA, and her current knee complaints.  Service treatment records describe the 1986 injury and indicate an assessment of probable myositis ossificans.  According to the May 2012 VA examiner, myositis ossificans "is a non-neoplastic proliferation of bone and cartilage tissue at the site of a previous injury, most commonly after blunt trauma or repeated micro-injuries."  

To help decide whether a current disability of the left knee is related to the Veteran's in-service injury, the AOJ obtained two opinions from a VA nurse practitioner who examined the knee in May 2012.  According to the examiner, myositis ossificans is a potential complication of large hematomas, associated with prolonged pain, diminished flexibility, and local tenderness and stiffness.  The only left knee disability diagnosed by the examiner was acute rupture of the anterior cruciate ligament (ACL).  According to the records of the Veteran's primary care physician and of the surgeon who conducted surgical repair of the left knee after the ACL rupture, the Veteran did not injure her ACL until January 2010.
The VA examiner wrote that the ACL rupture and the in-service knee injury were two separate and distinct injuries.  He offered the following explanation for his opinion: "No radiographic evidence of bone formation left vastus lateralis. Improbable that if Veteran suffered injury in 1986 that resulted in chronic condition that she would not seek care until 2010 some twenty-four years later.  Certainly opinion might be different if examiner had been provided records [concerning a left knee bone spur surgery in 1995]."

The AOJ appropriately obtained the records concerning the 1995 bone spur surgery, shared them with the May 2012 examiner, and obtained an addendum report.  After reviewing the records, the examiner indicated that his opinion had not changed.  To explain, he quoted the following record from the physician who performed the bone spur surgery: "[The Veteran] is a 27 year old female with chief complaint of left knee pain.  She HAD NO PROBLEMS WITH HER LEFT KNEE PRIOR TO AND [sic] INJURY WHICH OCCURRED 4/4/95 (emphasis added by examiner).  She was riding her bicycle and fell.  She landed on her shoulder and her left knee."

To support her claim, the Veteran provided a contrary opinion from her primary care physician.  He wrote the following statement in January 2012: "While her ACL injury and repair are remote from previous injury 25 years ago it is difficult to ignore the possibility that the [sic] may in fact be related.  My opinion also is that bunionectomy of left foot as well as left knee bone spur and subsequent removal are most likely as not related to trauma sustained during fall in basic training at age 18."

The language used by the Veteran's physician - that the 2010 ACL injury and the in-service knee injury "may in fact be related" is too tentative and equivocal to grant a claim for service connection.  See Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to 'may or may not' is an insufficient basis for awarding service connection).  Yet the portion of the same statement linking the in-service injury with other problems many years later - the bunionectomy of the left foot and the left knee bone spur - is phrased with more confidence and tends to undermine the May 2012 VA examiner's conclusion that the myositis ossificans noted in service did not result in a "chronic condition . . . ."  

Under these circumstances, it would be useful to obtain a new opinion to clarify and reconcile the conflicting medical evidence, including the tentative opinion of the private physician, and to repair a futher weakness of the October 2012 addendum report.  It is clear from the addendum that the examiner relied on the inconsistency between the Veteran's statement to the physician - "she had no problems with her left knee prior to [the April 1995 injury]" - and her more recent statement that a link exists between the 1986 in-service left knee injury and subsequent symptoms.  But there is no evidence to suggest that the September 1986 myositis ossificans diagnosis in the service treatment records was fabricated or is otherwise untrue.  In other words, the Veteran clearly did injure her left knee in service and her conflicting 1995 statement might be better explained as a lapse of memory or a miscommunication between the Veteran and busy medical professionals.  

The Board must therefore remand this appeal to obtain an appropriate medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter notifying her that VA was unable to obtain records from Dr. R.Y. or the Foot and Ankle Center of Redmond, Washington and that the office indicated that the records were no longer available and that further attempts to obtain them would likely be futile.  The Veteran should be given the opportunity to make her own attempt to obtain the missing records or to submit other records or medical opinions which might contain information similar to what she hoped to demonstrate by obtaining Dr. R.Y.'s records.  

2. Obtain an addendum opinion from a qualified medical professional concerning the nature and etiology of any current disabilities of the left knee.  If a new in-person examination is needed before the examiner can provide the requested opinion, another examination should be arranged.  The examiner should be provided with copies of the Veteran's entire VA claims file, including any new information obtained as a result of the development requested above.

After the records review and examination, if any, are complete, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current left knee disability is related to the Veteran's in-service left knee injury with a documented in-service assessment of myositis ossificans.  The examiner should specifically address the Veteran's suggestion that her in-service left knee injury caused subsequent impairments of the left lower extremity, for which she required a post-service bunionectomy and left knee bone spur removal; and that these post-service injuries caused the Veteran to favor one leg over the other, making her susceptible to the January 2010 ACL injury.    

If the examiner concludes that a current left knee disability is unrelated to the in-service left knee injury with myositis ossificans, the examiner should attempt to reconcile this conclusion with this statement, written by the Veteran's primary care physician in January 2012: "While her ACL injury and repair are remote from previous injury 25 years ago it is difficult to ignore the possibility that the [sic] may in fact be related.  My opinion also is that bunionectomy of left foot as well as left knee bone spur and subsequent removal are most likely as not related to trauma sustained during fall in basic training at age 18." 

A complete rationale for all opinions should be provided.
3. The AOJ must carefully review the medical opinion requested above and ensure that it is in compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After the above development is complete, to the extent possible, the AOJ should readjudicate the issue on appeal.  If the requested benefit is not granted, the Veteran and her representative should be provided with a supplemental statement of the case and be given an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


